Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.  
Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings (Fig. 1, 5 and 6) should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
For example, elements 120 and 570/670 may be labelled as “SYSTEM” and “COMPUTER SYSTEM” respectively, to provide descriptive text labels consistent with the Specification, without limiting them to any particular type(s) of systems.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2010/0306544 to Lionetti et al.

As to claim 1, Lionetti discloses a system comprising: a volatile memory storing processor-executable program code [system memory 130]; and a processing unit [CPU 120] to execute the program code to: determine, at the system, that the system has lost network connectivity [server detects loss of network connectivity: paragraph 0008]; in response to the determination that the system has lost network connectivity, determine, at the system, to disable power to the volatile memory [server to gracefully shut down: paragraph 0008]; and in response to the determination to disable power to the volatile memory, disable power to the volatile memory [shutting down server disables power to components, including volatile memory: paragraph 0035].

As to claim 8, Lionetti discloses a computer-implemented method for a computer server, comprising: determining, at the computer server, that the computer server has lost network 

As to claim 14, Lionetti discloses a system comprising: a first plurality of computer servers located in a first data center [FIG. 1], each of the first plurality of computer servers comprising a respective volatile memory [system memory 130, Fig. 2 showing the computer device 30; each having a memory 30]  and executing a respective software agent [software 135] to: determine, at a respective one of the first plurality of computer servers, that the respective one of the first plurality of computer servers has lost network connectivity [server detects loss of network connectivity: paragraph 0008]; in response to the determination that a respective one of the first plurality of computer servers has lost network connectivity, determine, at the respective one of the first plurality of computer servers, to disable power to a volatile memory of the respective one of the first plurality of computer servers [server to gracefully shut down: paragraph 0008]; and in response to the determination to disable power to the volatile memory of the respective one of the first plurality of computer servers [shutting down server disables power to components, including volatile memory: paragraph 0035].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0306544 to Lionetti et al.

As to claim 7, Lionetti teaches the limitations of the claim, including an operating system 134, and that disabling of power to the volatile memory comprises initiating a power-down sequence of the system [graceful shutdown of system: paragraph 0008], but does not specifically teach that the operating system is requested to perform the power-down sequence.  Because it is well known in the art that the operating system manages computer operation, including graceful shut-down of the system, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that initiating a power-down sequence to gracefully shut down the system may be performed by the operating system.  One of ordinary skill in the art would have been motivated to do so to use the operating system’s capability to perform a power-down sequence to do so.

Claims 2-6, 9-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0306544 to Lionetti et al., in view of U.S. Patent 10/749885 to Hoorvitch et al.

As to claim 2, Lionetti teaches the limitations of the claim, including detecting loss of network connectivity [paragraph 0008], but does not specifically teach that determining that the system has lost 
Hoorvitch teaches that a system that determines that the system has lost network connectivity [system has lost network connectivity to security server: col. 3, lines 10-12].  Thus, Hoorvitch teaches a network connectivity loss detection means similar to that of Lionetti.  Hoorvitch further teaches determining that the system has lost network connectivity comprises: transmitting data to an external system, the data associated with an expected response [establishing a session and/or authentication process with security server: col. 7, lines 10-14]; and determining that the expected response was not received from the external system [determine network connectivity loss if Ethernet cable or WiFi adapter has been disconnected; i.e. not receiving expected response: col. 7, lines 16-28].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ the network connectivity loss detection means as taught by Hoorvitch.  One of ordinary skill in the art would have been motivated to do so that loss of network connectivity could be detected.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of determining if a system has lost network connectivity.  Moreover, the network connectivity loss detection means taught by Hoorvitch would improve the implementation of Lionetti because it by specifying the mechanisms to detect said network connectivity loss.

As to claim 2, Hoorvitch discloses determining that the system has lost network connectivity comprises: transmitting data to an external system, the data associated with an expected response [establishing a session and/or authentication process with security server: col. 7, lines 10-14]; and determining that the expected response was not received from the external system [determine network connectivity loss if Ethernet cable or WiFi adapter has been disconnected; i.e. not receiving expected response: col. 7, lines 16-28].

As to claim 3, Hoorvitch discloses determining that the system has lost network connectivity further comprises: determining that the expected response was not received from the external system [disconnected from network and not receiving expected response: col. 7, lines 16-28].  Although Hoorvitch does not specifically teach determining an amount of time since a last successful communication with the external system; and determining that the system has lost network connectivity if the amount of time exceeds a threshold time, Hoorvitch does teach that using a threshold time related to a security threat to determine if a security action should be taken [col. 14, lines 11-29].  It would therefore have been obvious to one of ordinary skill in the art that such a threshold time could also be used when the security threat comprises lost network connectivity [col. 14, lines 24-29], substantially as claimed.

As to claim 4, Hoorvitch discloses the external system is a control plane [security server 107] to monitor the system and the data is an Internet Control Message Protocol message [the network may comprise the Internet; Internet protocol messages comprise ICMPs, as is well known in the art: col. 8, lines 5-9].

As to claim 5, Lionetti discloses disabling of power to the volatile memory comprises: transmission of a request to an operating system of the system to initiate a power-down sequence of the system [the operating system 134 manages computer operation; it would have been obvious to one of ordinary skill in the art that initiating a power-down sequence to gracefully shut down the system may be performed by the operating system; powering down the system likewise entails disabling power to the volatile memory].

As to claim 6, Hoorvitch discloses a network interface coupled to a computer network, wherein determining that the system has lost network connectivity comprises determining that the network interface is not receiving data from the computer network [system detects network connectivity loss even if Ethernet cable or WiFi adapter has been disconnected; i.e. not receiving data from computer network: col. 7, lines 16-28].  It would have been obvious to one of ordinary skill in the art to combine the cited references for the same reasons as for Claim 2 as discussed above.

As to claim 9, Hoorvitch discloses determining that the system has lost network connectivity comprises: transmitting data to an external system, the data associated with an expected response [establishing a session and/or authentication process with security server: col. 7, lines 10-14]; and determining that the expected response was not received from the external system [determine network connectivity loss if Ethernet cable or WiFi adapter has been disconnected; i.e. not receiving expected response: col. 7, lines 16-28].  It would have been obvious to one of ordinary skill in the art to combine the cited references for the same reasons as for Claim 2 as discussed above.

As to claim 10, Hoorvitch discloses determining that the system has lost network connectivity further comprises: determining that the expected response was not received from the external system 

As to claim 11, Hoorvitch discloses the external system is a control plane [security server 107] to monitor the system and the data is an Internet Control Message Protocol message [the network may comprise the Internet; Internet protocol messages comprise ICMPs, as is well known in the art: col. 8, lines 5-9].

As to claim 12, Lionetti discloses disabling of power to the volatile memory comprises: transmission of a request to an operating system of the system to initiate a power-down sequence of the system [the operating system 134 manages computer operation; it would have been obvious to one of ordinary skill in the art that initiating a power-down sequence to gracefully shut down the system may be performed by the operating system; powering down the system likewise entails disabling power to the volatile memory].

As to claim 13, Hoorvitch discloses determining that the computer server has lost network connectivity comprises determining that the computer server is not receiving data from a computer network [system detects network connectivity loss even if Ethernet cable or WiFi adapter has been 

As to claim 15, Hoorvitch discloses determining that a respective one of the first plurality of computer servers has lost network connectivity comprises: transmission of data to an external system [establishing a session and/or authentication process with security server: col. 7, lines 10-14]; and determining that a response to the data was not received from the external system [determine network connectivity loss if Ethernet cable or WiFi adapter has been disconnected; i.e. not receiving expected response: col. 7, lines 16-28].  Although Hoorvitch does not specifically teach that the external system is one of a second plurality of computer servers in a second data center, it would have been obvious to one of ordinary skill in the art that the teachings of Hoorvitch may be applied to multiple computers at a location, because it is merely duplicating implementations for duplicate effect; i.e. multiple computers implementing the same technology to achieve the same effect in each of said computers.  It would have been obvious to one of ordinary skill in the art to combine the cited references for the same reasons as for Claim 2 as discussed above.

As to claim 16, Hoorvitch discloses determining that the system has lost network connectivity further comprises: determining that the expected response was not received from the second plurality of computer servers [disconnected from network and not receiving expected response: col. 7, lines 16-28].  Although Hoorvitch does not specifically teach determining an amount of time since a last successful communication with the external system; and determining that the system has lost network connectivity if the amount of time exceeds a threshold time, Hoorvitch does teach that using a threshold time related to a security threat to determine if a security action should be taken [col. 14, lines 11-29].  

As to claim 17, Hoorvitch discloses the second plurality of computer servers is a control plane [security server 107] to monitor the system and the data is an Internet Control Message Protocol message [the network may comprise the Internet; Internet protocol messages comprise ICMPs, as is well known in the art: col. 8, lines 5-9].

As to claim 18, Lionetti discloses disabling of power to the volatile memory of the respective one of the first plurality of computer servers comprises: transmission of a request to an operating system of the one of the first plurality of computer servers to initiate a power-down sequence of the one of the first plurality of computer servers [the operating system 134 manages computer operation; it would have been obvious to one of ordinary skill in the art that initiating a power-down sequence to gracefully shut down the system may be performed by the operating system; powering down the system likewise entails disabling power to the volatile memory].

As to claim 19, Hoorvitch discloses each of the first plurality of computer servers comprising a network interface coupled to a computer network, wherein determination that a respective one of the first plurality of computer servers has lost network connectivity comprises determination that a respective network interface is not receiving data from the computer network [system detects network connectivity loss even if Ethernet cable or WiFi adapter has been disconnected; i.e. not receiving data from computer network: col. 7, lines 16-28].  It would have been obvious to one of ordinary skill in the art to combine the cited references for the same reasons as for Claim 2 as discussed above.

As to claim 20, Lionetti discloses disabling of power to the volatile memory of the respective one of the first plurality of computer servers comprises: transmission of a request to an operating system of the one of the first plurality of computer servers to initiate a power-down sequence of the one of the first plurality of computer servers [the operating system manages hardware resources: col. 19, lines 56-67; it would therefore be obvious to one of ordinary skill in the art that powering down the system may be performed by the operating system; powering down the system likewise entails disabling power to the volatile memory].

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.   
The drawing objection remains because unlabeled rectangular box(es) shown in the drawings (Fig. 1, 5 and 6) should be provided with descriptive text labels.  For example, elements 120 and 570/670 may be labelled as “SYSTEM” and “COMPUTER SYSTEM” respectively, to provide descriptive text labels consistent with the Specification, without limiting them to any particular type(s) of systems.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CHANG whose telephone number is (571)272-3671. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC CHANG/Examiner, Art Unit 2186                 


/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186